DETAILED ACTION
This Office Action is in response to the application 16/260,248 filed on January 29th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because there is typographical error. For better clarity, it is suggested that the aforementioned limitations be further amended to “The method of claim 9.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Killoran Jr. et al. (Killoran Jr.), U.S. Pub. Number 2020/0296082.
Regarding claim 1; Killoran Jr. discloses a method for validating a message recipient, comprising:
storing, in a memory of a processing server, a device profile, wherein the device profile is related to a mobile computing device and includes at least a device identifier, and token validation data (pars. 0051-0052; a phone number; a token generated by the e-commerce system.);
receiving, by a receiver of the processing server, a data signal from an external system that is encoded with a message packet, wherein the message packet includes at least the device identifier, a device token, and a content message (par. 0132; within that generated email message is a token that includes encoded information such as the purchase amount, the merchant, or an item identifier.);
validating, by a processing device of the processing server, the device token using at least the token validation data (par. 0201; the e-commerce system validates and authenticate message.); and
electronically transmitting, by a transmitter of the processing server, the content message to the mobile computing device (pars. 0202 & 0204; if the message is determined to be secure and authenticated, the transaction proceeds and the e-commerce system 140 looks up the subscription; the API unit of e-commerce system 140 processes the payment and sends a notification to the customer device.)
Regarding claim 2; Killoran Jr. discloses the method of claim 1, wherein the device profile is stored in a block of a blockchain (par. 0234; a blockchain ledger 1405.).
Regarding claim 3; Killoran Jr. discloses the method of claim 2, wherein the token validation data is the device token (par. 0205; token with the browser of the customer device.).
Regarding claim 4; Killoran Jr. discloses the method of claim 1, further comprising: receiving, by the receiver of the processing server, a deactivation notification, wherein the deactivation notification includes at least the device identifier; generating, by the processing device of the processing server, a new device token and, based on the new device token, new token validation data; and replacing, in the device profile, the token validation data with the new token validation data (pars. 0134, 0141 & 0233; activating a mailto link by sending the response to the e-commerce system 140; generate a new display element to respond to the email message; the customer device and the vendor system use email authentication as a replacement for a password.).
Regarding claim 5; Killoran Jr. discloses the method of claim 1, wherein, if validation of the device token fails, transmission of the content message to the mobile computing device is replaced by electronically transmitting, by the transmitter of the processing server, a fail message to the external system (par. 0137; if the validation resource returns a “fail” condition for any data on the form, error messaging may be displayed to the customer, to enable correction of the one or more particular inputs that were identified as incorrect and resubmission again.).
Regarding claim 6; Killoran Jr. discloses the method of claim 1, wherein the token validation data is a validation token, and validating the device token includes (par. 0207; the e-commerce system 140 decode the token and subscription details; if the message is determined to be secure and authenticated, the short token is matched with the long token and the long token is decoded.).
Regarding claim 7; Killoran Jr. discloses the method of claim 1, wherein the token validation data is a public key of a cryptographic key pair, the device token is a digital signature generated using a private key of the cryptographic key pair, and validating the device token includes verifying the digital signature using the public key (par. 0213; the public key, the ESP and the SPF records are checked.).
Regarding claim 8; Killoran Jr. discloses the method of claim 1, wherein the content message is a short messaging service message (par. 0051; short message service (SMS).).
Regarding claims 9-16; Claims 9-16 are directed to system which have similar scope as claims 1-8. Therefore, claims 9-16 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436